

SWAP CONFIRMATION
Party A (BP) :
 
Party B ( Counterparty):
 
Trade Date : 3/24/2014
BP Energy Company
 
Glori Energy Production Inc.
 
Revision Date:
201 Helios Way
 
4315 South Drive
 
Version: 0
Houston, TX 77079
 
Houston, TX 77053
 
Contract No: GLG14PS00001
Phone: (713) 323 3278
 
Phone:832-412-1432
 
 
Fax: 281-227-8470
 
Fax: 832-412-1432
 
 
 
 
Attn: Confirmations Department
 
 
 
 
 
 
 
Representative: Frank Verducci
 
Representative: Victor Perez
 
Broker:



The purpose of this document is to confirm the terms and conditions of the
Transaction entered into between BP Energy Company and Glori Energy Production
Inc. on the Trade Date of 3/24/2014. This document constitutes a "Confirmation"
and supplements,forms part of, and is subject to, the Master Agreement dated as
of 03/17/2014, as amended and supplemented from time to time (the "Agreement"),
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.


US I: 1 030349989e291654b6c5b4573bfcf988968acfff0


Contracted Volume: 8,400.00 Bbl Per Month
Total Contracted Volume: 100,800 Bbl
Effective Date: 4/1/2014
Termination Date: 3/31/2015
Product: WTI Cal Month
Calculation Period: Monthly
Payment Term: Net Payment due 5 Business Days after the last price necessary for
monthly settlement is determined
Party A (BP) Pays: $94.11 per Barrel (US Dollars )
Party B (Counterparty) Pays: The price per barrel equal to the arithmetic
average of the daily settlement quote for WTI
(FIRST TRADED CONTRACT MONTH) as published in NYMEX . Any published corrections
to any of the relevant quotations shall be taken into account. The calculation
in respect of each day of a pricing period shall be rounded to THREE decimal
places, and the resultant floating price shall be rounded to THREE decimal
places. (US Dollars)


Please confirm the foregoing correctly sets forth the terms of our Agreement If
you agree with this Confirmation, please sign below where indicated and return
to us within 5 New York Business Days of receipt If this Confirmation does not
set forth the material terms of the Transaction, you may object in writing by
either making notations on this Confirmation, signing it, and faxing or
delivering to us a written objection in any other reasonable form within 5 New
York Business Days of receipt or deemed receipt of this Confirmation. If you
fail to respond as requested, we shall deem such failure to be acceptance of
this Confirmation as final and binding.


If you have any questions, please contact the Confirmation Department by:
Phone- (713) 323-1866
Fax- (281) 227-8470, (281) 227-8596 or (281) 227-8768
Email- NAGPconfirmations@bp.com


BP Energy Company
 
Glori Energy Production, Inc
/s/ Frank Verducci
 
/s/ Thomas Holland
Name: Frank Verducci
 
Name: Thomas Holland
Title: Managing Director – Financial Sponsors
 
Title: President
Date: 3/24/2014
 
Date: 5/26/2014




--------------------------------------------------------------------------------





SWAP CONFIRMATION
Party A (BP) :
 
Party B ( Counterparty):
 
Trade Date : 3/24/2014
BP Energy Company
 
Glori Energy Production Inc.
 
Revision Date:
201 Helios Way
 
4315 South Drive
 
Version: 0
Houston, TX 77079
 
Houston, TX 77053
 
Contract No: GLG15PS00001
Phone: (713) 323 3278
 
Phone:832-412-1432
 
 
Fax: 281-227-8470
 
Fax: 832-412-1432
 
 
 
 
Attn: Confirmations Department
 
 
 
 
 
 
 
Representative: Frank Verducci
 
Representative: Victor Perez
 
Broker:



The purpose of this document is to confirm the terms and conditions of the
Transaction entered into between BP Energy Companyand Glori Energy Production
Inc. on the Trade Date of 3/24/2014. This document constitutes a "Confirmation"
and supplements,forms part of, and is subject to, the Master Agreement dated as
of 03/17/2014, as amended and supplemented from time to time (the"Agreement"),
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.


USI: 1 030349989623a6c0459964 75cb0a982671 d04bf27


Contracted Volume: 7,300.00 Bbl Per Month
Total Contracted Volume: 87,600 Bbl
Effective Date: 4/1/2015
Termination Date: 3/31/2016
Product: WTI Cal Month
Calculation Period: Monthly
Payment Term: Net Payment due 5 Business Days after the last price necessary for
monthly settlement is determined
Party A (BP) Pays: $86.5 per Barrel (US Dollars)
Party B (Counterparty) Pays: The price per barrel equal to the arithmetic
average of the daily settlement quote for WTI
(FIRST TRADED CONTRACT MONTH) as published in NYMEX for each successive day of
the pricing period. Any published corrections to any of the relevant quotations
shall be taken into account. The calculation in respect of each day of a pricing
period shall be rounded to THREE decimal places, and the resultant floating
price shall be rounded to
THREE decimal places. (US Dollars)


Special Provisions:
Please confirm the foregoing correctly sets forth the terms of our Agreement. If
you agree with this Confirmation, please sign below where indicated and return
to us within 5 New York Business Days of receipt. If this Confirmation does not
set forth the material terms of the Transaction, you may object in writing by
either making notations on this Confirmation, signing it, and faxing or
delivering to us a written objection in any other reasonable form within 5 New
York Business Days of receipt or deemed receipt of this Confirmation. If you
fail to respond as requested, we shall deem such failure to be acceptance of
this Confirmation as final and binding.


If you have any questions, please contact the Confirmation Department by:
Phone- (713) 323-1866
Fax- (281) 227-8470, (281) 227-8596 or (281) 227-8768
Email- NAGPconfirmations@bp.com


BP Energy Company
 
Glori Energy Production, Inc
/s/ Frank Verducci
 
/s/ Thomas Holland
Name: Frank Verducci
 
Name: Thomas Holland
Title: Managing Director – Financial Sponsors
 
Title: President
Date: 3/24/2014
 
Date: 5/26/2014




--------------------------------------------------------------------------------





SWAP CONFIRMATION
Party A (BP) :
 
Party B ( Counterparty):
 
Trade Date : 3/24/2014
BP Energy Company
 
Glori Energy Production Inc.
 
Revision Date:
201 Helios Way
 
4315 South Drive
 
Version: 0
Houston, TX 77079
 
Houston, TX 77053
 
Contract No: GLG16PS00001
Phone: (713) 323 3278
 
Phone:832-412-1432
 
 
Fax: 281-227-8470
 
Fax: 832-412-1432
 
 
 
 
Attn: Confirmations Department
 
 
 
 
 
 
 
Representative: Frank Verducci
 
Representative: Victor Perez
 
Broker:



The purpose of this document is to confirm the terms and conditions of the
Transaction entered into between BP Energy Company and Glori Energy Production
Inc. on the Trade Date of 3/24/2014. This document constitutes a "Confirmation"
and supplements,forms part of, and is subject to, the Master Agreement dated as
of 03/17/2014, as amended and supplemented from time to time (the "Agreement"),
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.


USI: 1 030349989afc391 d3a5274085abdd45b72b3bc651


Contracted Volume: 6,550.00 Bbl Per Month
Total Contracted Volume: 78,600 Bbl
Effective Date: 4/1/2016
Termination Date: 3/31/2017
Product: WTI Cal Month
Calculation Period: Monthly
Payment Term: Net Payment due 5 Business Days after the last price necessary for
monthly settlement is determined
Party A (BP) Pays: $82.46 per Barrel ( US Dollars)
Party B (Counterparty) Pays: The price per barrel equal to the arithmetic
average of the daily settlement quote for WTI
(FIRST TRADED CONTRACT MONTH) as published in NYMEX for each successive day of
the pricing period. Any published corrections to any of the relevant quotations
shall be taken into account. The calculation in respect of each day of a pricing
period shall be rounded to THREE decimal places, and the resultant floating
price shall be rounded to
THREE decimal places. (US Dollars)


Special Provisions:
Please confirm the foregoing correctly sets forth the terms of our Agreement. If
you agree with this Confirmation, please sign below where indicated and return
to us within 5 New York Business Days of receipt. If this Confirmation does not
set forth the material terms of the Transaction, you may object in writing by
either making notations on this Confirmation, signing it, and faxing or
delivering to us a written objection in any other reasonable form within 5 New
York Business Days of receipt or deemed receipt of this Confirmation. If you
fail to respond as requested, we shall deem such failure to be acceptance of
this Confirmation as final and binding.


If you have any questions, please contact the Confirmation Department by:
Phone- (713) 323-1866
Fax- (281) 227-8470, (281) 227-8596 or (281) 227-8768
Email- NAGPconfirmations@bp.com


BP Energy Company
 
Glori Energy Production, Inc
/s/ Frank Verducci
 
/s/ Thomas Holland
Name: Frank Verducci
 
Name: Thomas Holland
Title: Managing Director – Financial Sponsors
 
Title: President
Date: 3/24/2014
 
Date: 5/26/2014




--------------------------------------------------------------------------------





SWAP CONFIRMATION
Party A (BP) :
 
Party B ( Counterparty):
 
Trade Date : 3/24/2014
BP Energy Company
 
Glori Energy Production Inc.
 
Revision Date:
201 Helios Way
 
4315 South Drive
 
Version: 0
Houston, TX 77079
 
Houston, TX 77053
 
Contract No: GLG16PS00001
Phone: (713) 323 3278
 
Phone:832-412-1432
 
 
Fax: 281-227-8470
 
Fax: 832-412-1432
 
 
 
 
Attn: Confirmations Department
 
 
 
 
 
 
 
Representative: Frank Verducci
 
Representative: Victor Perez
 
Broker:



The purpose of this document is to confirm the terms and conditions of the
Transaction entered into between BP Energy Company and Glori Energy Production
Inc. on the Trade Date of 3/24/2014. This document constitutes a "Confirmation"
and supplements, forms part of, and is subject to, the Master Agreement dated as
of 03/17/2014, as amended and supplemented from time to time (the "Agreement"),
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.


USI: 1 030349989aee8bb5b5bf54 760ab1 f1 c967a80ae34


Contracted Volume: 5,800.00 Bbl Per Month
Total Contracted Volume: 69,600 Bbl
Effective Date: 4/1/2017
Termination Date: 3/31/2018
Product: WTI Cal Month
Calculation Period: Monthly
Payment Term: Net Payment due 5 Business Days after the last price necessary for
monthly settlement is determined
Party A (BP) Pays: $80.53 per Barrel (US Dollars)
Party B (Counterparty) Pays: The price per barrel equal to the arithmetic
average of the daily settlement quote for WTI
(FIRST TRADED CONTRACT MONTH) as published in NYMEX for each successive day of
the pricing period. Any published corrections to any of the relevant quotations
shall betaken into account. The calculation in respect of each day of a pricing
period shall be rounded to THREE decimal places, and the resultant floating
price shall be rounded to
THREE decimal places. (US Dollars)


Special Provisions:
Please confirm the foregoing correctly sets forth the terms of our Agreement. If
you agree with this Confirmation, please sign below where indicated and return
to us within 5 New York Business Days of receipt. If this Confirmation does not
set forth the material terms of the Transaction, you may object in writing by
either making notations on this Confirmation, signing it, and faxing or
delivering to us a written objection in any other reasonable form within 5 New
York Business Days of receipt or deemed receipt of this Confirmation. If you
fail to respond as requested, we shall deem such failure to be acceptance of
this Confirmation as final and binding.
I
If you have any questions, please contact the Confirmation Department by:
Phone- (713) 323-1866
Fax- (281) 227-8470, (281) 227-8596 or (281) 227-8768
Email- NAGPconfirmations@bp.com


BP Energy Company
 
Glori Energy Production, Inc
/s/ Frank Verducci
 
/s/ Thomas Holland
Name: Frank Verducci
 
Name: Thomas Holland
Title: Managing Director – Financial Sponsors
 
Title: President
Date: 3/24/2014
 
Date: 5/26/2014




